Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 11/29/2021 have been examined.  Claims 1, 2, 4 and 5, have been amended. Claim 3 has been canceled. Claim 8 has been added. Claims 1-2 and 4-8 are pending.

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 11/29/2021.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zuk et al. (USPub: 2015/0055657, hereinafter referred to as Zuk) in view of Hamdi et al. (USPub: 2016/0277971, hereinafter referred to as Hamdi). 

Regarding claim 1, Zuk discloses a single packet recognition method (para. 21, lines 4-6 and para. 22, lines 1-7, wherein the classification engine recognizes a packet by its header), comprising: 
after a connection between a client terminal and a destination server is established (para. 30, lines 1-3, wherein a client terminal communicates with a serer), obtaining a data packet sent by the client terminal, wherein the data packet is a first data packet to carry application layer data (para. 25, lines 1-2 and para. 26, lines 4-6, wherein the data packets communicating between the source and destination are associated with applications); 
determining whether a format feature of the data packet matches a data packet format feature of any known application (para. 26, lines 4-6 and para. ; and
when it is determined that the format feature of the data packet matches a data packet format feature of a known application, recognizing the matched application as the application sent the data packet (para. 57, lines 1-4, wherein the network device identifies the application and forwards the packet to the destination).
Although Zuk discloses everything as applied above, Zuk does not explicitly disclose a format feature belongs to the application layer data of the data packet.  However, this concept is well known in the art as disclosed by Hamdi. In the same field of endeavor, Hamdi discloses 
a format feature belongs to the application layer data of the data packet (para. 26, lines 30-36, wherein the flow has the feature in application layer metadata). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hamdi’s method into Zuk’s invention. One of ordinary skill in the art would have been motivated “to provide an improved centralized wireless network management system” (para. 4).

Regarding claim 7, Zuk and Hamdi discloses everything as applied above.  Zuk and Hamdi further disclose a traffic redirection method, comprising: 
determining an application sent a traffic data packet based on a single packet recognition method claim 1 (Zuk’s para. 28, lines 2-6, wherein the application is based routing uses a routing table);
obtaining a pre-configured routing policy corresponding to the application (Zuk’s para. 6, lines 6-7, wherein the traffic forwarding is based on the routing table); and
based on the routing policy, forwarding the traffic data packet.(Zuk’s para. 6, lines 6-7, wherein the traffic forwarding is based on the routing table).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zuk in view of Hamdi as applied to claim 1 above, and further in view of Weill et al. (USPub: 2007/0121615, hereinafter referred to as Weill). 

Regarding claim 2, Zuk and Hamdi disclose everything as applied above.  Zuk and Hamdi further disclose
the determining whether a format feature of the application layer data of the data packet matches a data packet format feature of any known application (Zuk’s para. 54, lines 1-3 and Hamdi’s para. 26, lines 30-36, wherein the network device determines whether an application associated with the data packet has been identified). 
Although Zuk and Hamdi disclose everything as applied above.  Zuk and Hamdi do not explicitly disclose determining whether information parsed from specific bytes in the application layer data of the data packet is the same as   However, this concept is well known in the art as disclosed by Weill. In the same field of endeavor, Weill discloses 
determining whether information parsed from specific bytes in the application layer data of the data packet is the same as corresponding features in application data of any known application (para. 54, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Weill’s method into Zuk and Hamdi’s invention. One of ordinary skill in the art would have been motivated “for implementing deep-packet inspection (DPI) services in a MPLS/VPN configured computer network” (para. 29, lines 2-4).
Zuk, Hamdi and Weill disclose everything as applied above.  Zuk, Hamdi and Weill  further disclose
wherein the data packet carries an IP address of the destination server (Zuk’s para. 31, lines 1-4, wherein the packets include IP address of the destination); and 
before the recognizing the matched application as the application sent the data packet, the single packet recognition method further includes (Zuk’s para. 54, lines 1-3 and para. 5, lines 8-11): 
determining whether the IP address of the destination server is present in a preconfigured database (Zuk’s para. 6 ,lines 6-7, wherein the routing table is a preconfigured database);
when it is determined that the IP address of the destination server is present in the pre-configured database and applications corresponding to the IP address of the destination server include the matched application, recognizing the matched application as the application sent the data packet (Weill’s para. 54, lines 12-16). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zuk in view of Hamdi and Weill as applied claim 2 above, and further in view of Tardo et al. (USPat: 8,724,496 B2, hereinafter referred to as Tardo). 

Regarding claim 4, Zuk, Hamdi and Weill disclose everything as applied above. Zuk, Hamdi and Weill further disclose 
the data packet also carries a port number of the destination server (Zuk’s para. 5, lines 5-11); and
before the determining whether the format feature of the application layer data of the data packet matches a data packet format feature of any known application, the single packet recognition method further includes: 
based on the IP address and the port number of the destination server carried in the data packet (Zuk’s para. 5, lines 5-11 and Hamdi’s para. 26, lines 30-36).
Although Zuk, Hamdi and Weill disclose everything as applied above, Zuk, Hamdi and Weill do not explicitly disclose determining whether index information matching the data packet is present in a database.  However, this concept is well 
determining whether index information matching the data packet is present in a database (col. 8, lines 42-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tardo’s method into Zuk, Hamdi and Weill’s invention. One of ordinary skill in the art would have been motivated to “perform line-rate application recognition in an efficient and economical manner” (col. 1, lines 27-29).
Zuk, Hamdi, Weill and Tardo disclose everything as applied above. Zuk, Hamdi, Weill and Tardo further disclose
wherein the index information includes the IP address and the port number of the server and the database stores mapping relationship between index information and applications (Weill’s para. 54, lines 12-16 and para. 58, lines 2-6, wherein the index is used to point the entry in a L2ID table);
when it is determined that the index information matching the data packet is present in the database, recognizing the application corresponding to the index information as the application sent the data packet (Tardo’s col. 8, lines 42-46 and Weill’s para. 54, lines 12-16); and 
when it is determined that the index information matching the data packet is absent in the database, determining whether the format feature of the application layer data of the data packet matches a data packet format feature of any known application (Zuk’s para. 54, lines 1-3 and Hamdi’s para. 

Regarding claim 5, Zuk, Hamdi, Weill and Tardo disclose everything as applied above. Zuk, Hamdi, Weill and Tardo further disclose
before the determining whether any index information matching the data packet is present in the database, the single packet recognition method further includes: 
determining whether the port number of the destination server is one of preconfigured common port numbers (Tardo’s col. 8, lines 42-46);
when it is determined that the port number of the destination server is not any preconfigured common port number, determining whether any index information matching the data packet is present in the database (Tardo’s col. 8, lines 42-48); and
when it is determined that the port number of the destination server is one of the pre-configured common port numbers, determining whether a format feature of the application layer data of the data packet matches a data packet format feature of any known application (Zuk’s para. 54, lines 1-3 and Hamdi’s para. 26, lines 30-36, wherein the network device determines whether an application associated with the data packet has been identified).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tardo’s method into Zuk and Weill’s invention. One of ordinary skill in the art would have been .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zuk in view of Hamdi, Weill and Tardo as applied claim 4 above, and further in view of Sun et al. (USPub: 2014/0050002, hereinafter referred to as Sun). 

Regarding claim 6, Zuk, Hamdi, Weill and Tardo disclose everything as applied above. Zuk, Hamdi, Weill and Tardo further disclose
the data packet further carries a protocol type for the connection between the client terminal and the destination server (Zuk’s para. 20, lines 3-10).
Although Zuk, Hamdi, Weill and Tardo disclose everything as applied above, Zuk, Hamdi, Weill and Tardo do not explicitly disclose the index information further includes the protocol type for the connection between the client terminal and the destination server. However, this concept is well known in the art as disclosed by Sun. In the same field of endeavor, Sun discloses 
the index information further includes the protocol type for the connection between the client terminal and the destination server (para. 60, lines 6-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sun’s method into Zuk, Hamdi, Weill and Tardo’s invention. One of ordinary skill in the art would 
Zuk, Hamdi, Weill, Tardo and Sun disclose everything as applied above. Zuk, Hamdi, Weill, Tardo and Sun further disclose
the index information further includes the protocol type for the connection between the client terminal and the destination server; and
the determining whether any index information matching the data packet is present in the database further includes (Tardo’s col. 8, lines 42-46): 
based on the IP address and the port number of the destination server and the protocol type that are carried in the data packet, determining whether any index information matching the data packet is present in the database (Tardo’s col. 8, lines 42-46).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zuk in view of Hamdi as applied claim 1 above, and further in view of Kumar et al. (USPub: 2007/0005801, hereinafter referred to as Kumar). 

Regarding claim 8, Zuk and Hamdi disclose everything as applied above.  Zuk and Hamdi do not explicitly disclose the format feature of the application layer data of the data packet is content of specific bytes in the application layer data of the data  However, this concept is well known in the art as disclosed by Kumar. In the same field of endeavor, Kumar discloses 
the format feature of the application layer data of the data packet is content of specific bytes in the application layer data of the data packet (para. 54, lines 5-14, wherein the attribute is the feature).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kumar’s method into Zuk and Hamdi’s invention. One of ordinary skill in the art would have been motivated “for determining the identity associated with a message in network element” (para. 3, lines 3-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419